Citation Nr: 1455136	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-33 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and/or exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for gout, including as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a dental disorder, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2012, the Board remanded the claims for additional development.  The requested VA examinations were provided and additional Supplemental Statements of the Case (SSOCs) were issued in October 2013 and January 2014 and returned  the case to the Board.

The Virtual VA and Veterans Benefits Management System electronic claims file were reviewed.  Other than the October 2014 informal hearing presentation, the January 2014 VA examination addendums, VA treatment records, and Social Security Administration records, documents contained therein are duplicative of those in the paper and Virtual VA claims files.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and is presumed to have been exposed to Agent Orange during service. 

2.  Hypertension was not manifest in service or within one year of separation.  Hypertension is not attributable to service.

3.  Hypertension is unrelated to a service-connected disease or injury.  

4.  Gout was not manifest in service or within one year of separation.  Gout is not attributable to service.

5.  Gout is unrelated to a service-connected disease or injury.  
6.  A dental disorder was not manifest in service and is not attributable to service.

7.  A dental disorder is unrelated (causation or aggravation) to a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  Gout was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  A dental disorder was not incurred in or aggravated by active service, and is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), holding that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2007 and April 2008, to the Veteran.  These letters explained evidence needed to substantiate the claim for service connection.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency as well as records not in Federal custody.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.   

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.




Service Connection

The Veteran claims that he has hypertension, gout, and a dental disorder due to his active service, including his service-connected diabetes mellitus.  As to his hypertension, the Veteran, in the alternative, claims that his hypertension is secondary to Agent Orange exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As hypertension and gout are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  The evidence reflects that the Veteran had service in Vietnam, and is presumed to have been exposed to Agent Orange.

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) .

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

As previously discussed, the Veteran had service in Vietnam and is presumed to have been exposed to Agent Orange.  However, the presumptions relating to herbicide exposure are limited to ischemic heart disease, and no other cardiovascular disorders.  As the Veteran does not have ischemic heart disease, his claim for presumptive service connection must fail.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  As such, the provisions of section 3.309(e) are not applicable.

The Veteran's claims of service connection for hypertension, gout, and a dental disorder must be denied.  In this case, there is no evidence of hypertension or gout during service or within one year of separation; there was also no evidence of a dental disorder during service.  Rather, at time of separation, the Veteran denied pertinent pathology.  Furthermore, the endocrine and cardiovascular systems were normal.  His heart, lungs, and extremities were normal; his mouth and throat were also normal.  Chest x-ray and urinalysis were normal, and blood pressure was 122/90.  The Veteran's medical history does not establish a manifestation of hypertension and gout within one year of separation and certainly does not establish that these disabilities were manifest to a compensable degree within one year of separation.  In this regard, the Board points out that the Veteran's July 1968 Reserve examination was also normal.    

The Board also finds that the weight of the evidence reflects that none of the Veteran's service-connected disabilities caused or aggravated the Veteran's claimed hypertension, gout, and dental disorder.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's hypertension, gout, and dental disorder, and his service, including his service-connected diabetes mellitus and Agent Orange exposure. 
Significantly, the Board finds that the weight of the evidence reflects that the Veteran does not have a dental disorder.  VA treatment records reflect that the Veteran was seen for dental hygiene; however, there is no evidence of a dental disorder.  In fact, VA treatment records show that the Veteran denied having any dental or oral complaints.  The March 2013 VA examiner found no evidence of a current dental or oral disorder.  There is also no probative evidence that the Veteran has a dental disorder.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that the Veteran was treated for gouty arthritis in the past; however a January 2013 VA examiner found that the Veteran does not currently have gout. In the January 2014 addendum, the VA examiner clarified that, according to the Veteran's description, he had been treated for gouty arthritis.  Furthermore, laboratory testing did not show that the Veteran currently had gouty arthritis.  The January 2014 addendum report indicates that gouty arthritis has not been found to be related to his service, including as secondary to his service-connected diabetes mellitus.  In the January 2014 addendum, the VA examiner noted that the Veteran was treated for gouty arthritis approximately 15 to 20 years earlier, but none was shown upon current examination.  The VA examiner also stated that gouty arthritis is not caused by diabetes mellitus.  

Additionally, the January 2013 VA examination report and January 2014 addendum indicate that the Veteran's hypertension pre-dated his diabetes mellitus.  According to the VA examiner, the Veteran's hypertension had onset approximately 25 years earlier, and his diabetes mellitus and renal insufficiency were not diagnosed until about 10 years ago.  The VA examiner also found that the Veteran's diabetes mellitus did not aggravate the Veteran's hypertension beyond a normal progression and that medical literature did not demonstrate a relationship between hypertension and herbicide exposure.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran is competent to report that he has hypertension, gout, and a dental disorder.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's hypertension, gout, and dental disorder, to an in-service event or illness, including his service-connected diabetes mellitus and his presumed Agent Orange exposure, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any complaints, treatment, or diagnoses of gout or a dental disorder, and which does not show a relationship between the Veteran's service and his hypertension.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board notes that, at the March 2013 VA examination, the Veteran reported that he did not have any dental complaints; at the January 2013 VA examination, the Veteran reported that he did not currently have gouty arthritis or any symptoms thereof.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

In sum, there is no reliable evidence linking the Veteran's hypertension, gout, and dental disorder to service or to service-connected disabilities.  Furthermore, there is no reliable evidence linking an increase in disability (aggravation) to a service connected disease or injury.  In reaching this determination, the Board notes that the Veteran has been diagnosed with hypertension and is currently service-connected for diabetes mellitus.  However, there is simply nothing to corroborate the Veteran's assertions that his hypertension, with onset approximately 12 years after his service and is in any way related to his service, particularly in light of the lack of symptomatology in service or for many years thereafter; the Veteran's July 1968 military examination showed that his blood pressure was 120/80.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for hypertension, gout, or a dental disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for a dental disorder is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


